Benham, Judge.
Appellant was convicted of burglary and possession of tools used in the commission of a crime and sentenced to 20 years to serve in the penitentiary for the burglary offense and five years to run concurrently for the possession offense. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, has any merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at trial was sufficient to authorize any rational trier of fact to find appellant guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).

Judgment affirmed.


Banke, P. J., and Pope, J., concur.

*481Decided February 13, 1985.
Spencer Lawton, Jr., District Attorney, David T. Lock, Assistant District Attorney, for appellee.